RESOLUCIÓN
La Ley Núm. 201 de . 22 de agosto de 2003, conocida como la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003 (4 L.P.R.A. see. 24 et seq.), entra en vigor el 20 de noviembre de 2003. Dicha ley dispone que el Tribunal Supremo adoptará un Reglamento para regir los procedimientos y la organización del Tribunal de Apelaciones. A esos efectos, se establece en dicha ley:
*681Artículo 4.004. — Procedimientos y oganización en el Tribunal de Apelaciones
El Tribunal Supremo aprobará las reglas internas que regi-rán los procedimientos y la organización del Tribunal de Ape-laciones, las cuales tendrán como propósito principal proveer un acceso fácil, económico y efectivo a dicho Tribunal. El re-glamento interno del Tribunal de Apelaciones contendrá, sin limitarse a ello, reglas dirigidas a reducir al mínimo el número de recursos desestimados por defectos de forma o de notifica-ción, reglas que provean oportunidad razonable para la correc-ción de defectos de forma o de notificación que no afecten los derechos de las partes, y reglas que permitan la comparecen-cia efectiva de apelantes por derecho propio y en forma pauperis. 2003 (Parte 1) Leyes de Puerto Rico 985.
Debido a los cambios que introduce la Ley de la Judica-tura del Estado Libre Asociado de Puerto Rico de 2003 —que afectan el funcionamiento, la organización y los pro-cedimientos apelativos— y a que no nos será posible divul-gar ampliamente este Proyecto de Reglamento y recibir co-mentarios de todos los sectores, para luego evaluarlos e incorporar aquellos que entendamos que reflejan mejor el propósito e intención de la ley —todo por el corto lapso de tiempo que tenemos— hemos optado por aprobar un Regla-mento Transitorio para el Tribunal de Apelaciones, que es-tará en vigor del 20 de noviembre de 2003 hasta el lunes 1 de marzo de 2004, o hasta que otra cosa disponga el Tribunal.
El Reglamento Transitorio deberá ser divulgado a los fines de recibir comentarios antes de su aprobación final por este Tribunal.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Fuster Berlingeri no intervino.
(.Fdo.) Patricia Otón Olivieri Secretaria del Tribunal Supremo